EXHIBIT [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENTNTC/MICRON CONFIDENTIAL FACILITATION AGREEMENT This FACILITATION AGREEMENT (the “Agreement”), dated this 26th day of November,2008, is made and entered into by and between MICRON SEMICONDUCTOR B.V. (hereinafter “MNL”), a private limited liability company organized under the laws of the Netherlands, NANYA TECHNOLOGY CORPORATION Nanya Technology Corporation [Translation from Chinese] (hereinafter “NTC”), a company incorporated under the laws of the Republic of China, and INOTERA MEMORIES, INC.Inotera Memories Inc. [Translation from Chinese],(hereinafter “Joint Venture Company”), a company incorporated under the laws of the Republic of China. RECITALS A.Micron and NTC have entered into that certain Joint Venture Agreement, dated of even date herewith (the “JV Agreement”), which sets forth certain agreements regarding the ownership, governance and operation of the Joint Venture Company. B.Micron and NTC desire the Joint Venture Company to enter into this Agreement in order to fully effectuate the intent of the parties to the JV Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, do hereby agree as follows: 1.Joint Venture Agreement.The Joint Venture Company shall do, cause to be done, or otherwise facilitate any actions that, under the following provisions of the JV Agreement, either (x) the JV Parties have agreed the Joint Venture Company shall do or (y) the JV Parties have agreed (through commercially reasonable efforts, best efforts or otherwise) to cause the Joint Venture Company to do: (a)Sections 2.1(b) and (c); (b)Section 2.3 (but with respect to clause (b) of Section 2.3 only compliance with the provisions of the JV Agreement specifically referenced in this Section 1); (c)Sections 5.1(e), 5.1(f)(iii), 5.3(d) and (e), 5.4(a) – (c) and 5.5; (d)Sections 7.1(a) (but subject to obtaining the required approval of the Board of Directors), 7.2(a) and (c), 7.3, 7.4 and 7.5; (e)Sections 8.1 – 8.3; (f)Article 10 (but with respect to Section 10.4, subject to obtaining the required approvals of the Board of Directors and shareholders of the Joint Venture Company); and DLI-6217912v6 NTC/MICRON CONFIDENTIAL (g)Sections 11.1, 11.2, 11.4 and 11.5 (but with respect to Section 11.5, subject to obtaining any approvals of the shareholders of the Joint Venture Company required by Applicable Law or the Articles of Incorporation of the Joint Venture Company). 2.Vice-Chairman.Subject to obtaining the required approvals of the Board of Directors and shareholders of the Joint Venture Company, the Joint Venture Company shall take reasonable steps as soon as practicable to amend the Articles of Incorporation to provide that (a) there shall be a Vice-Chairman of the Board of Directors, (b) unless expressly prohibited by Applicable Law, if the Chairman does not, within one week (or within three (3) days for convening an emergency meeting of the Board of Directors), comply with a director’s request for the Chairman to convene a meeting of the Board of Directors, the Vice-Chairman shall have the right to convene the meeting of the Board of Directors as requested by such director, and (c)emergency meetings of the Board of Directors may be convened from time to time by the Chairman, or (unless expressly prohibited by Applicable Law) the Vice-Chairman pursuant to the immediately preceding clause (b), by not less than two (2) Business Days notice in writing. 3.Purchase of Shares.Prior to the issuance by the Joint Venture Company of Shares or any other equity-linked securities of the Joint Venture Company, each JV Party shall provide to the Joint Venture Company a true and complete list of the Affiliates of such JV Party as of such date (the “Listed Affiliates”).Except as required by Applicable Law, the Joint Venture Company shall not issue Shares or any other equity-linked security of the Joint Venture Company, directly or indirectly, to any Listed Affiliate without the prior written consent of both JV Parties. 4.[***] 5.General Provisions. (a)Defined Terms.Capitalized terms used herein but not otherwise defined shall have the meaning ascribed to such terms in the JV Agreement. (b)Notices.All notices and other communications hereunder shall be in writing and shall be deemed duly given upon (i) transmitter’s confirmation of a receipt of a facsimile transmission, (ii) confirmation of delivery by a standard overnight or recognized international carrier, or (iii) delivery in person, addressed at the following addresses (or at such other address for a JV Party as shall be specified by like notice): DLI-6217912v6 - 2 - NTC/MICRON CONFIDENTIAL if to NTC: Nanya Technology Corporation Hwa-Ya Technology Park 669 Fuhsing 3 RD. Kueishan Taoyuan, Taiwan, ROC Attn:Legaldepartment Facsimile: 886-3-396-2226 if to MNL: Micron Semiconductor B.V. Naritaweg 165 Telestone 8 1043BW Amsterdam The Netherlands Attn:Managing Director Facsimile:020-5722650 with a mandatory copy to Micron: Micron Technology, Inc. 8000 S.
